Citation Nr: 1044581	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for chronic headaches.  
This matter further comes before the Board from an August 2006 
rating decision in which the RO, in pertinent part, denied 
service connection for PTSD.  The Board notes that the issues on 
appeal were remanded by the Board, in November 2007, to the RO 
via the Appeals Management Center (AMC), in Washington, DC, for 
further evidentiary development.  

In June 2010, the Board again remanded this matter to the RO via 
the AMC, for further evidentiary development.  Although further 
delay of this matter is regrettable, the Board finds that the 
remand directives of June 2010 have not been fully complied with 
as to the claim for service connection for an acquired 
psychiatric disorder, to include PTSD; thus, another remand is 
necessary.  The Board is satisfied that there has been 
substantial compliance with the remand directives set out in June 
2010 as to the claim for service connection for migraine 
headaches.  Stegall v. West, supra.

The Veteran's representative, in the May 2010 Informal 
Hearing Presentation, raised the issue of whether new and 
material evidence had been received to reopen the claim 
for service connection for a concussion, pointing out that 
the recent VA examination diagnosed a traumatic brain 
injury.  The Board notes that this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
Veteran's migraine headaches have been medically related, by a VA 
physician, to her in-service car accident.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that her migraine headaches were incurred as a result 
of her active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009). Given the fully favorable decision contained herein, the 
Board finds that discussion of the VCAA notice and assistance 
provided to the Veteran is unnecessary, since any deficiency of 
such would constitute harmless error.

II. Service Connection for Migraine Headaches

The Veteran essentially contends that she has migraine headaches 
as a result of an automobile accident in January 1980.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service treatment records (STRs) show that in July 1977 the 
Veteran was seen for headaches secondary to a fight.  In July 
1977 she complained her head hurts.  In July 1979 she complained 
of extreme headaches for one week, and the diagnosis was tension 
headaches.  In January 1980 she was seen for follow-up after an 
automobile accident.  She reported having hit her head on the 
windshield and loss of consciousness for 10 minutes.  She 
reported she sought no medical attention that day, but went to 
the hospital the next day and complained of knee pain and 
dizziness.  The assessment was multiple bruises and sleepiness 
secondary to jet lag.  In April 1980, the Veteran complained of 
severe headaches and the diagnosis was tension headaches.

VA treatment records show that in August 2003 the Veteran was 
seen for a new evaluation and to get in with the VA system.  It 
was noted that she had been in the system in 1993.  At that time 
she complained of occasional migraines.

On VA examination in June 2005, the Veteran reported that she 
experienced daily headaches.  The examiner, who indicated he 
reviewed the claims folder, opined that such headaches, which 
were first diagnosed after her January 1980 automobile accident, 
were not related to the accident.

In November 2007, the Board remanded this issue for further 
evidentiary development.  The Board observed at that time that 
the Veteran's STRs demonstrated that she was diagnosed with 
tension headaches in July 1979, which was well before her January 
1980 accident, as well as in April 1980, after the accident.  
Also, that she complained of experiencing headaches in July 1977 
and November 1977, again before the January 1980 automobile 
accident.  The Board found that because the objective evidence of 
record demonstrated that the Veteran experienced headaches before 
her January 1980 automobile accident, a new examination and 
clinical opinion that took into account such facts was warranted.

In support of her claim, the Veteran submitted a duplicate 
invoice dated January 9, 1980, showing that she owed money to 
Billings Radiology.  She also submitted a 


patient instruction sheet from Billings Deaconess Hospital 
Emergency Department, dated January 9,1980, showing that the 
Veteran was the patient and that she was provided instructions 
for a head injury and for her neck.  She was to follow up with 
her doctor at home as needed.

On VA neurological examination in March 2010, the examiner 
reviewed the claims folder and medical records and noted that in 
an STR dated January 15, 1980, the Veteran was seen for follow-up 
after an automobile accident on January 9, 1980, in which she was 
a passenger in a car moving at highway speeds that hit a slow-
moving snow plow.  It was noted that she struck her head on the 
windshield and had loss of consciousness for 10 minutes.  The VA 
examiner also noted that on her enlistment examination in January 
1976, there was no mention of a disconjugate gaze and eyes were 
normal.  The Veteran reported that after the automobile accident 
in January 1980, she started to have headaches once a month, but 
denied a history of migraine headaches before then.  She reported 
she continued to have headaches once a month that were associated 
with emotional stress.  On examination, it was noted that her 
cranial nerves were not all intact, and that her cranial nerve 
dysfunction involved a disconjugate gaze, with her right eye 
turned outward on neutral gaze, although she was able to move 
both eyes with grossly normal range of motion.  The examiner 
noted that the Veteran carried a diagnosis of "syncope and 
collapse", and that she described episodes which happened about 
six times in the past year, but she did not have a seizure 
disorder.  The examiner also noted that the Veteran carried 
diagnoses of PTSD, major depression, personality disorder, 
psychotic disorder, and paranoid schizophrenia, and that her 
conversation was disjointed and mental status bizarre, thus 
making it difficult to interpret the symptoms as being secondary 
to psychiatric causes versus a head injury.  It was noted that 
the Veteran had a stable pituitary macroadenoma.  

On the VA examination in March 2010, the final diagnoses were TBI 
(traumatic brain injury) and residual headaches, and the examiner 
noted that it was difficult to sort out the effects of TBI from 
other psychiatric diagnoses.  The examiner opined that it was at 
least as likely as not that the Veteran's headaches were related 
to her in service motor vehicle accident.  The examiner provided 
a rationale that the 


Veteran's verbal history of a motor vehicle accident with 10 
minutes of loss of consciousness was supported by entries in the 
service medical records, and that the mechanism of injury - 
slamming head into the windshield in a motor vehicle accident and 
history of loss of consciousness was consistent with "mild TBI".  
The examiner indicated that chronic headaches were a symptom that 
was associated with TBI, and that the Veteran reported that her 
headaches significantly changed in frequency and intensity status 
post motor vehicle accident and that she denied a significant 
headaches history prior.

The Board acknowledges that there are conflicting opinions as to 
the link between the Veteran's headaches and in-service car 
accident.  In that regard, the Board notes that the VA examiners 
in June 2006 and in March 2010, who rendered the medical 
opinions, had each reviewed the claims folder, obtained a medical 
history from the Veteran, and provide supporting rationale for 
their opinions.  The Board finds minimal to no bases for favoring 
one opinion over the other.  This is a difficult case, and we 
acknowledge that the Veteran has no burden to prove her case to 
within a degree of medical certainty.  It is the Board's 
responsibility to evaluate the entire record on appeal. 38 
U.S.C.A. § 7104(a).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  Thus, the 
Board, after having carefully reviewed the record, finds that the 
evidence is in relative equipoise as to whether the Veteran's 
migraine headaches were incurred in service due to a car 
accident.  

Accordingly, in resolving reasonable doubt in the Veteran's 
favor, and without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that service 
connection for migraine headaches is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




ORDER

Service connection for migraine headaches is granted.


REMAND

Although further delay of this matter is regrettable, the Board 
finds that the remand directives of June 2010 have not been fully 
complied with; thus, another remand of the claim for service 
connection for an acquired psychiatric disorder is necessary.  
Stegall v. West, supra.

In June 2010, the Board directed that the VA examiner who 
provided the March 2010 examination report was to review the 
Veteran's claims folder and discuss whether the Veteran, aside 
from PTSD, suffers from any other acquired psychiatric disorder.  
If the examiner found that she had a diagnosis of acquired 
psychiatric disorder(s) other than PTSD, the examiner was to 
state whether it is at least as likely as not that the Veteran 
developed the psychiatric disorder(s) as a result of her military 
service.  If this examiner (from March 2010) was not available, 
this request was to be forwarded to another qualified examiner in 
order to comply with the aforementioned request for an opinion.  

In July 2010, the examiner (who had also examined the Veteran in 
March 2010) reviewed the claims folder and rendered several 
opinions.  Based on the review, the examiner found that that 
previous diagnoses were current:  PTSD, chronic; major depressive 
disorder, recurrent, moderate (recurrence in April/May 2010); and 
schizotypal personality disorder.  The examiner opined that the 
Veteran's depression and personality/thought disturbance 
(schizotypal personality disorder) as well as her pre-existing 
anxiety disorder (PTSD) were at least as likely as not to have 
been permanently exacerbated by the stress of her multiple 
experiences in service.  The examiner indicated that her overall 
level of functioning appeared to have been marginal prior to 
service and marginal to poor following service.  The examiner 
explained that as the normal course for such disturbances does 
not generally include significant decline in functioning, 
increased discomfort around others, or episodic psychosis, but 
did in the Veteran's case after her time in service, this was the 
rationale for indicating an exacerbation of her symptoms.  

Further in July 2010, the VA examiner indicated that the Veteran 
had been diagnosed with schizophrenia and psychosis in the past, 
and the current and previous evaluations found diagnosis of 
schizotypal personality disorder to best capture her ideas of 
reference, vague and circumstantial speech, suspiciousness and 
paranoia, inappropriate and constricted affect, and lack of close 
friends and confidants.  The examiner noted that while these 
difficulties were reported to be present prior to her entry into 
the military and to have begun during her adolescence, they 
worsened after service and her likely experiences of military 
sexual trauma and other stressful reported experiences.  The 
examiner noted that the Veteran's depression and PTSD (from 
childhood) were also indicated to having worsened after service.  
The examiner restated the requested medical opinion as whether 
the Veteran's "[a]cquired mental health conditions were 
permanently aggravated by in service stressors and experiences".  
The examiner then opined that the Veteran's acquired mental 
health condition is at least as likely as not caused by or a 
result of in service stressors and experiences, and provided a 
rationale that her depression and personality/thought disturbance 
(schizotypal personality disorder) as well as pre-existing 
anxiety disorder (PTSD) were at least as likely as not to have 
been permanently exacerbated by the stress of her multiple 
experiences in service.  

The problem with the July 2010 VA examiner's report is that the 
examiner incorrectly stated the requested medical opinion (as set 
out in the June 2010 remand) and also provided a medical opinion 
that was non-responsive to the directives in the June 2010 remand 
order.  The examiner incorrectly restated the requested medical 
opinion as whether the Veteran's "[a]cquired mental health 
conditions were permanently aggravated by in service stressors 
and experiences".  Then the examiner opined that the Veteran's 
acquired mental health condition was at least as likely as not 
caused by or a result of in service stressors and experiences, 
but provided a conflicting rationale that her depression and 
personality/thought disturbance (schizotypal personality 
disorder) as well as pre-existing anxiety disorder (PTSD) were at 
least as likely as not to have been permanently exacerbated by 
the stress of her multiple experiences in service.  Thus, in July 
2010 the examiner apparently found that the Veteran had pre-
existing symptoms and/or a pre-existing psychiatric condition, 
prior to service, that was exacerbated or worsened by service.  
These findings, however, do not comport with the record or with 
what was requested in the Board's June 2010 remand.  In that 
regard, the Board notes that the record, including STRs, do not 
show any pre-existing psychiatric condition for the Veteran, nor 
did she report any such pre-existing psychiatric condition, and 
it appears that the presumption of soundness attaches for the 
Veteran's period of active service from August 1976 to August 
1980.  Moreover, the Board notes that in the August 2010 
supplemental statement of the case (SSOC), the RO/AMC indicated 
that there was "no evidence showing your pre-existing condition 
was aggravated by your military service", and also concluded 
that the "evidence of record does not show your mental condition 
was aggravated by service".  As noted above, the Board finds no 
support in the record that the Veteran had an acquired mental 
disorder that pre-existed service.  

Thus, on remand, this matter should be again referred to the VA 
examiner from March 2010 and July 2010 for further clarification 
of the requested medical opinion.  In addition, if the claim is 
still denied, the RO/AMC should issue another SSOC and provide an 
updated and pertinent analysis in this matter.  In that regard, 
the Board notes that the RO/AMC should provide a detailed 
explanation, with supporting citations to the record, should the 
claim again be denied due to no evidence showing that a pre-
existing mental condition was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who provided 
the March 2010 examination report as well as 
the July 2010 medical report to once again 
review the Veteran's claims folder.  This 
review should be indicated in the report.  
The examiner should be asked to discuss 
whether the Veteran, aside from PTSD, suffers 
from any other acquired psychiatric disorder.  
If the VA examiner finds that the Veteran has 
a diagnosis of acquired psychiatric 
disorder(s) other than PTSD, the examiner 
should state whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the Veteran developed the psychiatric 
disorder(s) as a result of her military 
service.  The examiner should be specifically 
advised that there is no competent evidence 
of record showing that the Veteran had an 
acquired psychiatric condition that pre-
existed service, and, therefore, a 
determination as to whether any such 
psychiatric condition was incurred in 
service, rather than aggravated in service, 
is requested.  The complete rationale for all 
opinions must be provided, and if the 
examiner is unable to provide the requested 
opinion(s) without resorting to speculation, 
it should be so stated and explained why this 
is so.  

If this examiner (from March and July 2010) 
is not available, please forward this request 
to another qualified examiner in order to 
comply with the aforementioned request for an 
opinion.  The examiner should conduct a 
thorough mental disorders evaluation of the 
Veteran and, based on a review of the claims 
folder and medical records, and sound 
diagnostic principles, provide a diagnosis of 
any and all acquired psychiatric disorders 
found.  If the examination results in a 
diagnosis of acquired psychiatric 
disorder(s), the examiner should state in the 
examination report whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran developed an 
acquired psychiatric disorder(s) as a result 
of her active service.  The examiner should 
be specifically advised that there is no 
competent evidence of record showing that the 
Veteran had an acquired psychiatric condition 
that pre-existed service, and, therefore, a 
determination as to whether any such 
psychiatric condition was incurred in 
service, rather than aggravated in service, 
is requested.  The complete rationale for any 
and all opinions must be provided, and if the 
examiner is unable to provide the requested 
opinions without resorting to speculation, it 
should be so stated and explained why this is 
so.

2. After the above actions have been 
completed, the Veteran's claim should be 
readjudicated.  If, upon readjudication, any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the case 
(SSOC) that contains an updated and 
appropriate analysis - to specifically 
include a detailed explanation, with 
supporting citations to the record, should 
the claim again be denied due to no evidence 
showing that a pre-existing acquired 
psychiatric disorder was aggravated by 
service.  An appropriate period of time for 
response should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


